                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

WILNER JEAN-PIERRE,

                  Plaintiff,

v.                                                            Case No: 2:18-cv-98-FtM-38MRM

NAPLES COMMUNITY HOSPITAL, INC.,

                Defendant.
                                                  /

                                                 ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 65). Judge McCoy recommends granting Defendant Naples

Community Hospital, Inc.’s Motion for Taxation of Costs and taking Plaintiff costs valued

at $5,886.70. (Doc. 57). That sum includes $1,687.50 for Defendant’s mediation costs,

which Plaintiff Wilner Jean-Pierre objects to paying. (Doc. 66).

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, and the court may accept, reject or modify

the findings in whole or in part. 28 U.S.C. § 636(b)(1); Garvey v. Vaughn, 993 F.2d 776,

779 n.9 (11th Cir. 1993). The district judge reviews legal conclusions de novo, even in




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
the absence of an objection. Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994).

        The Supreme Court recently reiterated that, absent express authority from

Congress, “courts may not award litigation expenses that are not specified in [28 U.S.C.]

§§ 1821 and 1920.” Rimini Street, Inc. v. Oracle USA, Inc., 139 S. Ct. 873, 877 (2019).

In deference to the Case Management and Scheduling Order (“CMSO”), which states that

“[u]pon motion of the prevailing party, the party’s share may be taxed as costs in this

action,” Judge McCoy recommends that Plaintiff pay Defendant’s share of the mediation

costs. But the Court finds that its CMSO must give way to the Supreme Court’s clear

directive. So the Court will not award Defendant its mediation costs.

        Accordingly, it is now

        ORDERED:

        The Report and Recommendation (Doc. 65) is ACCEPTED and ADOPTED in

part.

           1. Naples Community Hospital, Inc.’s Motion for Taxation of Costs (Doc. 57)

               is GRANTED to the extent outlined above. Naples Community Hospital,

               Inc. is awarded $4,199.20 in costs.

           2. The Clerk is DIRECTED to amend the judgment to include a cost award in

               favor of Naples Community Hospital, Inc.

        DONE and ORDERED in Fort Myers, Florida this 14th day of April 2020.




Copies: All Parties of Record




                                             2
